Citation Nr: 0029944	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-11 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1943 to January 
1947 and from February 1948 to June 1957.

In December 1993, the Board of Veterans' Appeals (Board) 
found that the visual acuity of the veteran's left eye was 
erroneously recorded as 20/40 at the time of his medical 
examination for entry into service in 1943 when it actually 
was 20/400; that degeneration of the macula of the left eye 
with secondary optic nerve atrophy preexisted his entry into 
service in 1943; and that the preexisting left eye disability 
underwent no increase in severity during the veteran's 2 
periods of active service.  The Board considered the 
provisions of 38 U.S.C.A. § 1154(b) and concede that the 
veteran had been struck in the left eye or head and sustained 
an eye injury, but noted that there was no evidence of 
another left eye disability or of worsening of the preservice 
left eye condition during the veteran's 2 periods of service.  
The Board denied service connection for a left eye 
disability.

A November 1994 RO rating decision determined that there was 
no new and material evidence to reopen the claim for service 
connection for a left eye disability.  The veteran was 
notified of this determination in November 1994 and he did 
not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for a left eye disability.  This 
appeal comes to the Board from July 1998 and later RO 
decisions that determined there was no new and material 
evidence to reopen the claim for service connection for a 
left eye disability.






FINDINGS OF FACT

1.  By an unappealed November 1994 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a left 
eye disability.

2.  Evidence received subsequent to the November 1994 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left eye disability.


CONCLUSIONS OF LAW

1.  The unappealed November 1994 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for a left eye 
disability, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a left eye 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1999).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The November 1994 RO rating decision determined that no new 
and material evidence had been received to reopen the claim 
for service connection for a left eye disability.  The 
veteran was notified of this decision and he did not appeal.  
Since the veteran did not appeal the November 1994 RO rating 
decision, it is final with the exception that he may later 
reopen the claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a), 
20.1103.  The question now presented is whether new and 
material evidence has been submitted since the November 1994 
RO rating to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran's 
preservice left eye disability increased in service or 
whether another left eye disability was incurred in service).  
For evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record in November 1994 consisted of 
statements and testimony from the veteran to the effect that 
he had no left eye problems prior to entry into service in 
1943 and that he was struck in the left eye by sticks and 
debris following an artillery explosion during World War II.  
The evidence then of record also included medical literature 
concerning the nature of various eye disabilities, and VA, 
service, and private medical reports.  The medical evidence 
included reports from Robert E. Brown, OD, stating that the 
veteran had optic degeneration and macular degeneration of 
the left eye due to injuries sustained during World War II.  
The overall medical evidence then of record indicated that 
the veteran's left eye problems preexisted his entry into 
service in 1943 and that the preservice left eye conditions 
did not increase in severity during his 2 periods of service.

Since the November 1994 RO rating decision, various evidence 
has been submitted, including statements and testimony from 
the veteran, and a statement from the relative of a comrade 
of the veteran in service that indicate the veteran was hit 
in the left eye with splinters or debris in combat during 
World War II.  This evidence is similar to statements and 
testimony from the veteran of record in November 1994 and is 
not new.  38 C.F.R. § 3.156(a).  The Board has already 
conceded, with application of 38 U.S.C.A. § 1154, that the 
veteran was hit in the head or left eye by debris in service 
and sustained a left eye injury, but the medical evidence did 
not show the presence of a resulting left eye condition in 
service or of worsening of the preservice left eye problems 
during the veteran's 2 periods of active service.  Thus the 
lay statement, which is new, is not material because it only 
tends to prove that which has already been proven-the left 
eye injury in service.  It is is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

VA medical reports of the veteran's treatment and evaluations 
for eye problems in the 1980's and 1990's were received that 
are duplicate copies of evidence of record in November 1994 
or redundant of medical evidence then of record.  Another 
report from Robert E. Brown, OD, was also received that notes 
the veteran had optic degeneration and macular degeneration 
of the left eye due to World War II injuries.  This 
essentially duplicates his previously-considered statement.  
The other medical evidence received since November 1994 is 
essentially cumulative of evidence of record at that time, 
showing the presence of left eye disabilities, and is not new 
under the above-noted statutory and regulatory criteria. 

After consideration of all the evidence received since the 
November 1994 RO rating decision, the Board finds it is not 
of such significance that, alone or with the other evidence 
then of record, it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left eye disability.  38 C.F.R. § 3.156(a); Hodge, 155 F. 
1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
left eye disability, and the November 1994 RO rating decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for a left eye disability is denied.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

